Title: From George Washington to Board of War, 21 June 1781
From: Washington, George
To: Board of War


                        
                            Gentn
                            Head Quarters New Windsor 21st June 1781
                        
                        I have been honored with your favors of the 4th, 5th, and 7th instants—My desire of making myself fully
                            acquainted with the important subject of the last has prevented my answering it before this time. The principle on which
                            you proceeded, of estimating the number of Rations, by the full compliment of the Continental Battalions and Corps, was
                            certainly the only true one, and I find that your allowance for the Northern Army will afford a supply for Fort Pitt and
                            the posts in Pennsylvania; altho’ the troops garrisonning them belong in general to the Corps composing the southern Army.
                            I have therefore included them in the following estimate, which is as accurate a one as I can at present form.
                        
                            
                                 
                                 
                                 
                                Rations ⅌ day.
                            
                            
                                
                                Fort Pitt
                                
                                500
                            
                            
                                
                                Carlisle
                                
                                250
                            
                            
                                
                                Wyoming
                                
                                150
                            
                            
                                
                                Philada If any considerable number of prisoners are to be kept in Philada the Board will direct a suitable addition to be made to the daily issues and deduct it from the total
                                
                                500
                            
                            
                                
                                Rhode Island—for Militia stipulated to be kept up there while the French Army is absent
                                
                                1500
                            
                            
                            
                                
                                Boston
                                
                                250
                            
                            
                                
                                Springfield
                                
                                150
                            
                            
                                
                                Guards kept up in province of Maine at Continental expence
                                
                                750
                            
                            
                                
                                Albany for troops Indians and Canadian families in Northern department
                                
                                ......2000
                                
                            
                            
                            
                                
                                
                                
                                6050
                            
                            
                                
                                
                                
                                
                                     184
                                
                            
                            
                                
                                
                                
                                24200
                            
                            
                                
                                
                                
                                48400
                            
                            
                                
                                
                                
                                
                                     6050
                                
                            
                            
                                
                                
                                
                                1,113,200
                            
                            
                                
                                The remainder for the Northern Army
                                
                                
                            
                            
                                
                                being 23357 Rations p. day to be 
                                
                                
                            
                            
                                
                                delivered at any place upon the North River
                                
                                
                            
                            
                                
                                from New Windsor downwards as the Commr in Chief may direct
                                
                                
                                     4.297.688
                                
                            
                            
                                
                                
                                
                                5.410.888
                            
                        
                        I have, in making the foregoing calculation, supposed that our whole force in the feild
                            will be employed for the succeeding six Months upon the North River, and have therefore directed all the provision, except
                            what is necessary for the Garrisons and posts pointed out, to be drawn to that point—This cannot possibly occasion much
                            needless transportation in the Article of Meat, which coming almost generally from the Eastward will be so far upon its
                            way should our operations shift to the Southward—as it may occasion some difficulty in regard to Flour, but it may be
                            considered, that as the whole of that Article will not be drawn together at once—The Contractor may have sufficient notice
                            to stop sending it this way from Pennsylvania and Jersey should a change of our circumstances in the dispositions of the
                            enemy render it necessary to transfer the weight of the War to the southward. Of the Rations of Meat one fourth part if
                            possible should be salt, and that pork—it keeps better goes farther—is more healthy and is much more agreeable to the
                            troops than Beef.
                        I could wish that the very essential Article of Vinegar might be added to the Ration—Its
                            uses in any army are too well known to need reciting—Two quarts to every hundred Rations will be
                            sufficient. And I observe that no provision is made for Salt—of which a considerable quantity is necessary for the use of
                            the Men and for repacking salted provisions—If the Contractor is expected to furnish it—two quarts to
                            every hundred Rations will likewise be the proportion. If the public undertake to purchase or import
                            it—They may be governed by that Estimate. 
                        I do not know whether it will lay with the Board to form the intended Contract—But upon a supposition that
                            it may, I take the liberty to mention a few hints which have been suggested by the Commy General of Issues, and which seem
                            founded upon the experience which he has had of impositions upon the public; for want of proper guards—The quality of the
                            Rum is not specifyed—From the allowed price—it cannot be of the best nor ought it to be of the worst kind—we suppose it
                            may be afforded in the following proportions—1/5 Spirits—2/5 West India, 2/5 good Country Rum to be of sufficient proof
                            and gauged when delivered at the Magazine.
                        The fresh Meat to be determined at the Weight when killed—The public now lose an immensity by taking live
                            Cattle at estimated weights from the States, and it should be clearly understood that the public are to have the Hides and
                            Tallow—To avoid all disputes as to weight measure or quality, the Contractor should have an Agent with the Army and at
                            the several posts to take proper receipts from the Commissary. The propriety of appointing an Inspector of provision, to
                            prevent disputes between the Contractor and Commissary, is submitted.
                        I observe that the Estimate which has been transmitted is limited to the present year, consequently we must
                            suppose that all the provision therein specified will be consumed within that term—Now if a new Contract should not be
                            entered into time enough to enable the Contractor to lay in Magazines for the ensuing Winter and Spring, before the
                            obstructions by Ice and bad weather take place, we shall be reduced to the same distresses and inconveniences which we
                            have experienced for several Winters past—There is another essential reason for making the Contracts for the next year as
                            soon as possible—it is to enable the Contractor to lay himself out for salted provision, which he cannot obtain in
                            sufficient quantities except the people have previous notice to put up Hogs and Cattle for salting. It is true that a
                            considerable quantity, and that of the first quality, is often to be purchased out of prize Cargoes, but that is a
                            precarious dependance.
                        I must refer you wholly to General Greene for the most advisable Manner of supplying the Southern Army. From
                            my Idea of that matter, it will be impossible, with any degree of Safety, to form Magazines of any consequence, while the
                            enemy have the command of the Water and a decisive superiority by land. But General Greene has not become so well
                            acquainted with the Country, and is so competent a judge of the measures which it will be right to pursue, that you cannot
                            receive so good information as from him.
                        I shall give directions to permit Lt Colo. Hill to go into New York upon parole.
                        I am informed that the Cloathing sent from hence for the southern Army was still in Philada upon the 13th. As
                            those troops must be in the utmost distress for want of it, I beg that every exertion may be made to send it forward.
                        By the inclosed Return it appears that Lieutenants Bull—Pemberton—& Meeker and Ensign Reed were
                            intitled to promotion some time before the reform of Spencers Regt—and that they ought, consequently, to be borne upon
                            the half pay list agreeable to the Ranks specified therein. The promotions in the other reformed Regiments were filled up
                            previous to their dissolution and the Gentlemen in question are intitled to the same justice. I have the honor to be with
                            great Respect Gentlemen Yr most obt Servt.
                        
                            P.S. The Estimate for the daily issues at Fort Pitt having been thought too low, you will be pleased to
                                add 250 Rations ⅌ diem. Let me entreat the attention of the Board to the supply of the Ordnance Stores lately
                                requested by Genl Knox.
                        

                    